Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This is response to Application 17/378,508 filed on 07/16/2021 in which claims 11-20 are presented for examination.

Double Patenting 	
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,701,721 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 11 of this application are in claim 7 of USPN 10,701,721 B2.
Claims 12-15 are rejected because they depend on rejected independent claim 11 above.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,701,721 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 16 of this application are in claim 12 of USN 10,701,721 B2.
Claims 17-20 are rejected because they depend on rejected independent claim 16 above.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,122,603. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 is the method of the corresponding receiver of the first downlink data and transmitter of the feedback information.
Claims 12-15 are rejected because they depend on rejected independent claim 11 above.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,122,603. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 is the apparatus configured for the method of claim 1 of the corresponding receiver of the first downlink data and transmitter of the feedback information.
Claims 17-20 are rejected because they depend on rejected independent claim 16 above.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2016/0211962 A1).

6. Regarding claim 11, Lee teaches a method for receiving feedback information, comprising:
transmitting, by network equipment, first downlink data, wherein the first downlink data is born in a first time-domain resource unit in a first time-domain resource set, the first time-domain resource set comprises at least one time-domain resource unit (Paragraphs [0006] and [0121] receiving at least one PDCCH from the base station); and
determining, by the network equipment, receiving feedback information for the first downlink data in a second time-domain resource unit according to a location of the first time-domain resource unit in the first time-domain resource set (Paragraphs [0006] and [0121] PUCCH resources are determined based on PDCCH).

7. Regarding claim 16, Lee teaches an apparatus (Figure 1 BS) for receiving feedback information, comprising:
a transceiver,
a processor; and
a memory for storing instructions,
wherein the processor is configured to:
control the transceiver to transmit first downlink data, wherein the first downlink data is born in a first time-domain resource unit in a first time-domain resource set, the first time-domain resource set comprises at least one time-domain resource unit (Paragraphs [0006] and [0121] receiving at least one PDCCH from the base station); and determine receiving feedback information for the first downlink data in a second time-domain resource unit according to a location of the first time-domain resource unit in the first time-domain resource set (Paragraphs [0006] and [0121] PUCCH resources are determined based on PDCCH).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
	Astely et al. (US 2018/0198570 A1) Figure 17 HARQ feedback transmission time depends on symbols used for the first data transmission.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466